Title: Acct. of the Weather in Decemr. [1770]
From: Washington, George
To: 




Decr. 1st. Cold & Raw in the forenoon & constant Snow in the Afternoon.
 


2. Clear, & tolerably pleasant, except being Cool. Wind at No. West.
 


3. Clear & cool, Wind at No. West, & Ground hard froze As it has been for several days.
 


4. Clear and Cool, Wind being Northwardly in the forenoon & Southwardly afterwards.
 


5. Lowering & like for Snow in the forenoon—but clearer afterwards.
 


6. Warm Morning but Cold & blustering Afternoon. Wind No. West.
 


7. Tolerably pleasant wind Southerly.
 


8. Calm and pleasant Morning but windy & cool afterwards.
 


9. Pleasant day and clear with but little Wind.
 


10. Very pleasant. Calm, clear & warm.
 


11. Lowery Morning and dripping Afternoon.
 


12. Drisling all the forenoon. In the Afternoon Rain.
 



13. Clear Morning & pleasant, but Cloudy & blustering afterwards from the No. Wt.
 


14. Clear and not windy—nor so cold as Yesterday.
 


15. Calm and Pleasant forenoon—a little lowering in the afternn.
 


16. Quite Calm, clear, and exceeding pleasant.
 


17. Very pleasant Morning, but Cloudy & blustering afterwards.
 


18. Pleasant again tho a little Cool & frosty.
 


19. Calm, clear, and Pleasant.
 


20. Very pleasant, being clear and Calm.
 


21. Lowering Morning with a little Rain—but clear afterwards & windy.
 


22. High wind all day from the North West—but not very cold.
 


23. Clear & pleasant Morning but windy afterwards & a little Cloudy.
 


24. Cloudy & like for Rain but none fell.
 


25. Snowing in the Morning, but clear afterwards and Cool. Snow about an Inch deep.
 


26. Clear and pleasant with but little Wind.
 


27. Frosty Morning but clear and pleasant afterwards.
 


28. Clear and pleasant with but little Wind.
 


29. Very pleasant and quite Calm but somewhat lowering.
 


30. Exceeding pleast. calm and clear.
 


31. Also clear and Pleasant.
